PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                         No. 11-2246
                        ____________

             MICHAEL MARCAVAGE, Appellant

                              v.

          NATIONAL PARK SERVICE;
 AGENCY OF THE DEPARTMENT OF THE INTERIOR;
            RANGER SAPERSTEIN;
            CHIEF RANGER CRANE
                 ___________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                 (D.C. No. 2-09-cv-04594)
       District Judge: Honorable Harvey Bartle, III
                       ___________

            Submitted Under Third Circuit LAR 34.1
                      December 15, 2011

  Before:     SLOVITER, VANASKIE and GREENBERG,
                     Circuit Judges

                   (Filed: February 2, 2012)

Leonard G. Brown, III, Esq.
Clymer, Musser, Brown & Conrad, P. C.
408 W. Chestnut Street
Lancaster, PA 17603
      Counsel for Appellant

Tony West, Assistant Attorney General
      (Did not enter an appearance)
Zane David Memger, United States Attorney
      (Did not enter an appearance)
Barbara L. Herwig, Esq.
Daniel J. Lenerz, Esq.
United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530
      Counsel for Appellees
                       ___________

                 OPINION OF THE COURT
                      ___________

VANASKIE, Circuit Judge.

       Michael Marcavage brought an action under 42 U.S.C.
§ 1983 against the National Park Service, the United States
Department of the Interior, and Park Service Rangers Alan
Saperstein and Ian Crane, alleging violations of his rights
under the First Amendment, the Fourth Amendment, and the
Equal Protection Clause. The District Court granted the
defendants’ motion to dismiss, and we will affirm.

                              I.

       On October 6, 2007, Marcavage, using a bullhorn, led
an anti-abortion demonstration on the sidewalk of Sixth Street
at the entrance to the Liberty Bell Center at Independence
National Historical Park in Philadelphia. Marcavage and his
group shared the sidewalk with tourists, horse and carriage
operators, and participants in a walk for the Susan G. Komen
Foundation, an organization dedicated to eliminating breast
cancer.

       At approximately 11:45 a.m., Ranger Saperstein
informed Marcavage that he would have to vacate the
sidewalk because it was not designated as a First Amendment
area under Park regulations. Saperstein also expressed
concern that Marcavage’s group was potentially interfering
with traffic flow on the sidewalk and upsetting visitors to the
Park. Saperstein issued Marcavage an oral permit to continue
his rally on the opposite side of the Liberty Bell Center,
which was open for First Amendment activity under Park
regulations. Chief Ranger Crane, Saperstein’s supervisor,

                              2
also spoke with Marcavage via telephone and similarly
encouraged Marcavage to move to another area of the Park.
Marcavage refused this and other requests to leave the
sidewalk.

       Over two hours later, at approximately 2:05 p.m.,
Saperstein, while holding Marcavage’s hands behind his
back, escorted him off the Sixth Street sidewalk. Saperstein
then issued Marcavage a citation for “[v]iolating a term or
condition of a permit” under 36 C.F.R. § 1.6(g)(2). Later,
another citation for “[i]nterfering with agency functions”
under 36 C.F.R. § 2.32 was mailed to Marcavage. A United
States Magistrate Judge subsequently convicted Marcavage of
both misdemeanors. United States v. Marcavage, No. 08-
0511, 2009 WL 2170099 (E.D. Pa. June 17, 2009)
(“Marcavage I”). The convictions were affirmed by a United
States District Judge. United States v. Marcavage, No. 08-mj-
0511, 2009 WL 2170094 (E.D. Pa. July 16, 2009)
(“Marcavage II”). On further appeal, however, we reversed.
United States v. Marcavage, 609 F.3d 264 (3d Cir. 2010)
(“Marcavage III”). We held that there was insufficient
evidence to support Marcavage’s conviction for “violating a
term or condition of a permit,” and vacated his conviction for
“interfering with agency functions” on the ground that it was
invalid under the First Amendment.

        While Marcavage’s appeal from his convictions was
still pending, he filed this action. The District Court stayed
proceedings pending the outcome of the criminal appeal.
Once we decided the appeal, Marcavage filed an amended
complaint. Marcavage alleged that his arrest violated the
First Amendment, the Fourth Amendment, and the Equal
Protection Clause of the Fourteenth Amendment as applied to
federal officials through the Fifth Amendment. He sought
compensatory and punitive damages along with declaratory
and injunctive relief.

       Defendants moved to dismiss Marcavage’s action
under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
and the District Court granted the motion. Marcavage v.
Nat’l Park Serv., 777 F. Supp. 2d 858 (E.D. Pa. 2011). The
District Court dismissed the damages claims against the
National Park Service and the Department of the Interior on

                              3
the ground that an action pursuant to Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971) cannot be pursued against the federal government and
its agencies absent a waiver, and no waiver occurred here.
See Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 475
(1994). The District Court then found that Saperstein and
Crane were entitled to qualified immunity from both the First
Amendment and the Fourth Amendment claims because
Marcavage’s First Amendment rights were not clearly
established at the time of his arrest, and Marcavage could not
show that the rangers acted without probable cause when
arresting him. The District Court also dismissed Marcavage’s
Equal Protection claim because he was not similarly situated
to the other groups in front of the entrance to the Liberty Bell
Center who were allowed to stay on the Sixth Street sidewalk.
Finally, the District Court dismissed as moot Marcavage’s
claims for injunctive and declaratory relief, as the National
Park Service has revised its regulations to designate the Sixth
Street sidewalk as a public area open for First Amendment
activity, and issued new regulations exempting groups of
under twenty-five individuals from permit requirements. See
Independence National Historic Park, Superintendent’s
Compendium § III.B (2010); 36 C.F.R. § 2.51(b)(1).

                              II.

       The District Court had jurisdiction under 28 U.S.C. §§
1331 and 1343, and we have appellate jurisdiction under 28
U.S.C. § 1291. Our review of an order granting a motion to
dismiss is plenary. Anspach ex rel. Anspach v. City of Phila.,
Dep’t of Pub. Health, 503 F.3d 256, 260 (3d Cir. 2007).
When reviewing a Rule 12(b)(6) dismissal, we accept as true
all well-pled factual allegations in the complaint, and view
them in the light most favorable to the plaintiff. Id.

                              A.

        The doctrine of qualified immunity involves a two-part
test. See Scott v. Harris, 550 U.S. 372, 377 (2007). The
defendants are entitled to qualified immunity unless the
plaintiff demonstrates that both prongs have been satisfied.
Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011) (quoting
Harlow v. Fitzgerald, 475 U.S. 800, 818 (1982)). First, there

                               4
must be “a violation of a constitutional right.” Scott, 550 U.S.
at 377. Second, that right must be “clearly established . . . in
light of the specific context of the case.” Id. (quoting Saucier
v. Katz, 533 U.S. 194, 201 (2001)). Marcavage argues that
his “rights to engage in fundamental speech activities on a
public sidewalk were clearly established.” (Appellant’s Br.
18.) We disagree with this contention.

        As the Supreme Court has noted, “[i]f judges . . .
disagree on a constitutional question, it is unfair to subject
police to money damages for picking the losing side of the
controversy.” Wilson v. Layne, 526 U.S. 603, 618 (1999).
Both a United States Magistrate Judge and a United States
District Judge previously determined that the Sixth Street
sidewalk was a nonpublic forum – an area that is not used by
tradition or designation for public expression and that
consequently carries a less stringent standard of review when
assessing government justifications for limiting speech. See
Marcavage I, 2009 WL 2170099, at *3; Marcavage II, 2009
WL 2170094, at *8.          This led both judges to find
Marcavage’s arrest constitutionally permissible. While we
ultimately held otherwise, the fact that two judges found no
First Amendment violation indicates that Marcavage’s
constitutional right to demonstrate on the Sixth Street
sidewalk was not clearly established.

       As we noted in Marcavage III, “[t]he question whether
a particular sidewalk is a public or a nonpublic forum is
highly fact-specific and no one factor is dispositive.” 609
F.3d at 275. It was reasonable for the rangers to believe that
their conduct comported with the First Amendment when
they escorted Marcavage off the Sixth Street sidewalk and
issued him a citation. They should not be stripped of
qualified immunity simply because this belief turned out to be
mistaken.

       Marcavage argues that “first amendment freedoms will
be seriously jeopardized” should “mistaken judicial
conclusions . . . be[] fashioned into tools to shield officers
from liability for content-based discrimination.” (Appellant’s
Reply Br. 3.) We disagree. Marcavage’s First Amendment
rights were already vindicated when we vacated his previous
conviction. It is one thing to decide that a conviction violates

                               5
the First   Amendment. It is quite another to subject the
arresting   officers to damages for making a reasonable
mistake.    Accordingly, Saperstein and Crane are entitled to
qualified   immunity from Marcavage’s First Amendment
claim.

                              B.

        Marcavage next argues that the defendants are not
entitled to qualified immunity on his Fourth Amendment
claim because “no probable cause existed to arrest” him.
(Appellant’s Br. 29.) Although we ultimately vacated
Marcavage’s conviction for “interfering with agency
functions” on First Amendment grounds, we noted in
Marcavage III “that the government presented sufficient
evidence for the Magistrate Judge to have reasonably found
that Marcavage . . . committed ‘interference.’” 609 F.3d at
272. A criminal conviction requires proof of guilt beyond a
reasonable doubt, a much higher standard than that required
for a finding of probable cause. See Orsatti v. N.J. State
Police, 71 F.3d 480, 482-83 (3d Cir. 1995). If there was
sufficient evidence to support Marcavage’s conviction, by
definition there must also have been probable cause to arrest
him.

       The fact that Marcavage’s conviction was later
reversed is not determinative. As noted above, to strip
Saperstein and Crane of qualified immunity requires the
violation of a clearly established constitutional right.
Marcavage’s right to demonstrate on the Sixth Street
sidewalk was far from clear at the time of his arrest. As we
observed in Gilles v. Davis, “it does not necessarily follow
that the arresting officers are civilly liable for [] arrest[s]”
carried out under regulations that are ultimately held to be
unconstitutional. 427 F.3d 197, 207 (3d Cir. 2005). As the
Supreme Court stated in Hunter v. Bryant, “[t]he qualified
immunity standard ‘gives ample room for mistaken
judgments’ by protecting ‘all but the plainly incompetent or
those who knowingly violate the law.’” 502 U.S. 224, 229
(1991) (quoting Malley v. Briggs, 475 U.S. 335, 343 (1986)).
Until we reversed the Magistrate Judge and District Judge in
Marcavage III, Saperstein and Crane had made no mistake.
They had better than probable cause – they had evidence

                               6
sufficient for a conviction. As in the First Amendment
context, qualified immunity bars Marcavage’s Fourth
Amendment damages claim.

                               C.

        Marcavage also claims that the District Court erred in
its equal protection analysis and failed to “evaluat[e]
Marcavage’s claim under a ‘class of one’ theory.”
(Appellant’s Br. 33.) In order to successfully bring about an
equal protection claim based on the “class of one” doctrine,
the plaintiff must allege “that she has been intentionally
treated differently from others similarly situated and that
there is no rational basis for the difference in treatment.” Vill.
of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

       Marcavage was not similarly situated to the tourists,
the horse and carriage operators, and the walk participants
who were also on the Sixth Street sidewalk. Unlike all three
groups, Marcavage used a bullhorn and remained standing on
the sidewalk for over two hours. Marcavage was also present
at the Park without a permit, unlike the horse and carriage
operators, who were required to obtain one in order to
conduct business in the Park. See 36 C.F.R. § 5.3.
Marcavage contends these differences are immaterial. We
disagree. We held in Startzell v. City of Philadelphia, for
example, that volunteers in a government-permitted event
“were not similarly situated to . . . attendees with no
relationship to the organizers whatsoever.” 533 F.3d 183,
203 (3d Cir. 2008). Similarly, we held in Marcavage III that
“ensuring traffic flow and/or public safety, and regulating
noise” are “undoubtedly . . . legitimate government
interest[s].” 609 F.3d at 287.

       Marcavage observes that “[s]ome of the individuals
gathered [on the Sixth Street sidewalk] were of a different
race than Marcavage. Some were wearing differently colored
or styled clothing. Some likely belonged to a different
religious group or had no religious affiliation. Those facts do
not make Marcavage dissimilar.” (Appellant’s Reply Br. 8-
9.) We agree, and this would be a different case if Marcavage
were escorted from the Sixth Street sidewalk because of any
of those differences. But he was not. Marcavage was

                                7
escorted from the sidewalk because he was leading a
demonstration without a permit, creating excessive noise, and
potentially interfering with traffic flow. He was not “in all
relevant respects alike” the others who shared the Sixth Street
sidewalk. Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).
Accordingly, his claim under the Equal Protection Clause
fails.

                              D.

       Finally, Marcavage argues that the District Court erred
in dismissing for mootness his claims for declaratory and
injunctive relief. He contends that the new regulations issued
by the National Park Service that would specifically allow for
permit-less demonstrations of under twenty-five individuals
on the Sixth Street sidewalk are a “voluntary cessation of a
challenged policy” that “does not deprive a federal court of its
power to determine the legality of the practice.” (Appellant’s
Br. 40.)

       The standard used to analyze mootness based on
voluntary conduct was set forth by the Supreme Court in
Friends of the Earth, Inc. v. Laidlaw Environmental Services,
Inc., which provides that “[a] case might become moot if
subsequent events made it absolutely clear that the allegedly
wrongful behavior could not reasonably be expected to
recur.” 528 U.S. 167, 189 (2000) (quoting United States v.
Concentrated Phosphate Exp. Ass’n., 393 U.S. 199, 203
(1968)).

       Marcavage looks to Parents Involved in Community
Schools v. Seattle School District No. 1, 551 U.S. 701 (2007),
to support his argument. He also contends that the facts of
“[t]his case bears close resemblance to” United States v.
Government of the Virgin Islands, 363 F.3d 276 (3d Cir.
2004) (Appellant’s Br. 41.) We disagree. In Parents
Involved, the Supreme Court held that a Seattle school district
had not met the standard for mootness set forth in Friends of
the Earth because the district had only stopped applying the
challenged policy “pending the outcome of this litigation,”
and “nowhere suggests that if this litigation is resolved in its
favor it will not resume” the challenged policy. 551 U.S. at
719. Here, by way of contrast, the Park Service is not

                               8
contesting the determination in Marcavage III that the Sixth
Street sidewalk is a public forum.

        In Government of the Virgin Islands, we found the
case not moot because “[t]he timing of the contract
termination – just five days after the United States moved to
invalidate it, and just two days before the District Court’s
hearing on the motion – strongly suggests that the impending
litigation was the cause of the termination,” and, given the
continued defense of the contract in question, there was no
assurance that the Government of the Virgin Islands would
not enter into a contract similar to the challenged contract in
the future. 363 F.3d at 285. In the case before us, in contrast,
the Park Service did not revise its position on demonstrations
on the Sixth Street sidewalk in reaction to this civil rights
action. It did so only after a definitive determination in
Marcavage III that the area was indeed a public forum.
Moreover, there is no indication that the regulation allowing
permit-less demonstrations involving twenty-five persons or
fewer was adopted to avoid an adverse judgment in this case
and will be abandoned once this case becomes final.

       As we noted in Bridge v. United States Parole
Commission, “[g]overnment officials are presumed to act in
good faith.” 981 F.2d 97, 106 (3d Cir. 1992). Marcavage has
been unable to rebut this presumption as he has not made any
showing of bad faith on the part of the Park Service. This
presumption and the changes to the Park Service’s regulations
concerning protests on the Sixth Street sidewalk make it
unreasonable to expect that future constitutional violations
will recur. The Supreme Court noted in Summers v. Earth
Island Institute that a plaintiff seeking an injunction “must
show that he is under threat of suffering ‘injury in fact’ that is
concrete and particularized; the threat must be actual and
imminent, not conjectural or hypothetical.” 555 U.S. 488,
493 (2009). Marcavage is unable to make such a showing,
and his claims for declaratory and injunctive relief were
therefore properly dismissed as moot. 1

       1
         Even if constitutional mootness does not pertain here,
dismissal of the requests for injunctive and declaratory relief
on ground of prudential mootness was warranted. “The
discretionary power to withhold injunctive and declaratory
                                9
                              III.

      For the foregoing reasons, we will affirm the District
Court’s judgment. 2




relief for prudential reasons, even in a case not
constitutionally moot, is well established.” Blanciak v.
Allegheny Ludlum Corp., 77 F.3d 690, 700 (3d Cir. 1996)
(quoting S-1 v. Spangler, 832 F.2d 294, 297 (4th Cir. 1987)).
The key inquiry in a prudential mootness analysis is
“‘whether changes in circumstances that prevailed at the
beginning of the litigation have forestalled any occasion for
meaningful relief.’” Int'l Bhd. of Boilermakers v. Kelly, 815
F.2d 912, 915 (3d Cir. 1987) (quoting Jersey Cent. Power &
Light Co. v. New Jersey, 772 F.2d 35, 39 (3d Cir. 1985)). In
this case, the actions taken by the Park Service in recognizing
the Sixth Street sidewalk as a public forum and eliminating
the need for a permit for groups of less than twenty-five
persons forecloses meaningful injunctive or declaratory relief
with respect to the October, 2007 incident.
       2
         Appellees have moved to strike from the Appendix
filed by Marcavage exhibits and transcript from Marcavage’s
criminal trial (App. 230a-616a), two DVDs, apparently
introduced by Marcavage at his criminal trial, (App. 617a-
618a), and the docket sheet from his criminal proceedings.
(App. 610a-624a.) It is undisputed that these materials were
not presented to the District Court as part of the instant case.
Because the materials could have been, but were not,
presented to the District Court, and there are no exceptional
circumstances warranting our consideration of them on this
appeal, Appellees’ motion will be granted. See Acumed LLC
v. Advanced Surgical Servs., 561 F.3d 199, 226-227 (3d Cir.
2009).
                               10